Citation Nr: 1108209	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  05-31 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Evaluation of intervertebral disc syndrome of the lumbar spine, currently rated at 20 percent.

2.  Entitlement to a separate compensable rating for right lower extremity radiculopathy.

3.  Evaluation of left lower extremity radiculopathy, currently rated at 10 percent.

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for fibromyalgia of the cervical spine, shoulders, and legs.

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from February 1978 to September 1983, and from May 1984 to June 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge in December 2010.  A transcript of the hearing is associated with the claims file.

The claims seeking service connection for a bilateral hip disability, and fibromyalgia of the cervical spine, shoulders and legs, as well as the claim for a total disability rating based on individual unemployability due to service connected disabilities (TDIU) are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's intervertebral disc syndrome of the lumbar spine is manifested by range of forward flexion that exceeds 30 degrees, without requirement of bed rest prescribed by a physician and treatment by a physician.

2.  The Veteran's intervertebral disc syndrome of the lumbar spine is associated with right lower extremity radiculopathy, which is manifested by primarily sensory impairment that is productive of mild incomplete paralysis.  

3.  The Veteran's left lower extremity radiculopathy is manifested by primarily sensory impairment that is productive of mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 percent for intervertebral disc syndrome of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for a separate 10 percent rating, but not higher, for right lower extremity radiculopathy are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243, 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for a disability rating higher than 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2004 pre rating letter, the RO notified the Veteran of the evidence needed to substantiate his claims for increase.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the effective-date element of his claims, in a March 2006 letter.

Recent caselaw also indicates that a hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Veteran verified that all of his treatment had come through the VA Medical Center in Tucson.  The Veteran's symptomatology and complaints were discussed in detail, and testimony concerning his level of impairment was elicited.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  In addition, the Veteran was afforded VA examinations to evaluate his service-connected back and left lower extremity disabilities in January 2004, January 2007, January 2009, and February 2009.  These examinations were adequate because each was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).


II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In addition, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.

The Veteran is currently assigned a 20 percent rating for intervertebral disc syndrome of the lumbar spine under Diagnostic Code 5243.  

Disabilities of the spine are rated in accordance with the General Rating Formula for Diseases and Injuries of the Spine, which applies to diagnostic codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The schedule provides in pertinent part as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease;

100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar spine;
	
40% Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;
	
20% Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See Note (2); Plate V. 

The current evaluation contemplates pain on motion and flexion greater than 30 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or less due to pain, weakness, fatigue, or incoordination.  

The Veteran underwent a VA orthopedic examination in February 2009.  The examiner measured range of motion of the thoracolumbar spine in degrees with a goniometer.  Two measurements were taken for each range tested.  The Veteran leaned on his walker to do these motions.  Forward flexion was measured to 50 and 55 degrees; extension was measured to 8 and 10 degrees; right and left lateral flexion were measured to 15 degrees; right rotation was measured to 20 degrees, and left rotation to 30 degrees.  The examiner did not describe the point of onset of pain.  Functional impairment was described as moderately severe.  There was no weakness or fatigability, but some incoordination/antalgic gait on the right.

The Veteran was complaining of pain of the right lower extremity.  He was tender to palpation on the right paralumbar muscles, without muscle spasm.  He complained of pain on midline percussion of the lumbar spine.  The pelvis was level.  

The Veteran informed the February 2009 examiner that he currently hurts daily, with an average of 6 out of 10.  Flare ups occur about every two months, for three weeks at a time, without apparent cause, and require bedrest.  He stated that the doctor put him on bedrest in the past year for a total of about 18 weeks.  He can walk at one time a maximum of ten minutes, but cannot go hunting or fishing or play paintball.

The report of VA examination in January 2007 reveals that flexion was measured from 0 to 50 degrees, with pain onset at 40 degrees, ending at 50 degrees.  There was found to be no additional loss of motion on repetitive use.  Extension was measured to 5 degrees, with pain onset at 5 degrees, and no additional loss of motion on repetitive use.  Right and left lateral flexion were measured to 20 degrees, with pain between 10 and 20 degrees.  Right rotation was measured to 20 degrees, with pain between 10 and 20.  Left rotation was measured to 25 degrees, with pain between 15 and 25 degrees.  There was no ankylosis.  

The examiner noted a history of spasms and pain across the low back.  The pain was described as sharp, severe, and constant.  There were weekly flare ups lasting one to two days.  The Veteran stated that he was unable to walk more than 1 or 2 blocks without resting due to back pain.  There was no muscular atrophy.  However, there was guarding, tenderness, weakness, and pain with motion.  The examiner found objective evidence of muscle spasms and localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The examiner noted lumbar flattening and reverse lordosis.  

The effect on chores, shopping, and traveling were severe.  Exercise and sports were prevented.  The effect on recreation, bathing, and dressing were moderate.  The effect on toileting was mild, and there was no effect on feeding and grooming.  

The report of VA examination in January 2004 reveals that flexion was measured to 50 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 45 degrees.  There was a mild scoliosis in the mid back.  The examiner found mild functional impairment.  The Veteran moved on and off the examination table without difficulty. 

In summary, the findings pertinent to range of motion demonstrate that, even factoring out range of motion that is accompanied by pain, weakness, fatigue, and incoordination, the Veteran is able to flex forward in excess of 30 degrees.  The Board acknowledges that the Veteran demonstrated at the hearing the extent to which he could forward flex without pain, and that his representative estimated that to be 10 and 15 degrees.  However, the February 2009 examiner specified that he used a goniometer to measure range of motion.  The Board finds this to be more reliable than the estimate of the Veteran's representative.  

While the Veteran clearly believes he is entitled to a higher rating, he has not explained in terms of the rating schedule and criteria, how his reported symptomatology warrants a higher rating, and the evidence clearly indicates that it does not.  The Board acknowledges that the Veteran has written and testified that he experiences constant pain, and that such pain requires him to ambulate with assistive devices, or to use a scooter.  This pain is present even when reclined, as he described needing a hospital-type bed due to his inability to lie flat without pain.  While the Veteran reported that he is able to drive, this causes pain as well.  

Pain, as described by the Veteran as his primary complaint, is certainly a component of disability, and the Board does not seek to minimize its impact; however, all compensable levels under the rating schedule are assigned "with or without symptoms such as pain."  In essence, the Veteran's report of constant pain does not establish the functional restriction that is produced by the pain.  Indeed, the evidence demonstrates no additional functional impairment that would warrant a higher rating than currently assigned.  

It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for the thoracic spine.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Here, the probative and credible evidence establishes that his remaining functional flexion is better than 30 degrees.

The Board has specifically considered the testimony to the effect that flexion is limited to approximately 15 degrees.  Although competent evidence, we have compared such testimony (the observation of the appellant) with all the clinical evidence to include the examiner's observation of the appellant's ability to get on and off an examining table.  We conclude based on the entire record that functional flexion is not restricted to 30 degrees or less and the physical demonstration during the hearing to that effect is not credible.  We find the observations of the examiners to be far more reliable, probative and credible than the appellant's demonstration. 

The Board has also considered any associated neurological abnormalities, as well as whether the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes should be considered.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides in pertinent part as follows: 

60% With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; 

40% With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months;

20% With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

In this case, while the Veteran has reported that his doctor put him on bedrest in the past year for a total of about 18 weeks, the criteria are quite specific on this point, and require bed rest that is prescribed by a physician as well as treatment by a physician.  The Veteran has not asserted that he required treatment by a physician for these periods of alleged bed rest, and the clinical evidence does not reflect this.  

In sum, the Veteran's service-connected intervertebral disc syndrome of the lumbar spine is manifested by range of forward flexion in excess of 30 degrees, with no bed rest that is prescribed by a physician as well as treatment by a physician.  Such symptomatology is entirely contemplated by the 20 percent disability rating assigned, and the criteria for a higher rating are not met.  The Board notes that none of the criteria for ratings above 40 percent are met, and it cannot be said that the Veteran's disability picture more nearly approximates that contemplated for the 40 percent rating, or any higher rating.  

Regarding associated neurologic abnormalities, VA orthopedic examination in February 2009 included some neurologic findings for the lower extremities.  Deep tendon reflexes for the patellae were 1 out of 4, and were trace out of 4 for the Achilles' tendons.  Seated straight leg raising on the right was positive at 80 degrees, at which point he complained of pain in the lower back.  Seated straight leg raising on the left was negative.  Manual muscle strength testing was 5 out of 5.  Sensory to light touch and scratch of thighs, legs, and ankles was normal.  The Veteran reported that pain radiates to either the right or left lower extremity down to the feet, with numbness.  Currently it is on the right.  

In January 2007, EMG testing produced no evidence for radiculopathy.  No history of urinary incontinence, urgency, retention requiring catheterization, or nocturia, no fecal incontinence or obstipation.  While there was erectile dysfunction, this was found not to be associated with the low back disability.  The examiner did note numbness, paresthesias, leg and foot weakness, falls, and unsteadiness, but found that they were unrelated to the service-connected disability.  There were no incapacitating episodes for the thoracolumbar region during the past 12 month period.  Motor strength in the lower extremities was rated at 4 out 5.  Muscle tone was normal, and there was no atrophy.  Lower extremity vibration sensing and pinprick were 1 out of 2, and light touch was 2 out of 2.  Ankle jerks were absent, but knee jerks and plantar reflexes were normal.  

In January 2004, straight leg raising was negative, reflexes were 2+ out of 4 left and 1+ out of 4 right, with absent Achilles reflex.  Strength was 5 out of 5.  The examiner diagnosed radicular symptoms involving the left leg.  

Based on the above findings, the Board concludes that a separate 10 percent rating is warranted for mild right lower extremity radiculopathy.  This is based on examination findings and the Veteran's statements indicating that he experiences symptoms in both lower extremities, and in fact the right may be slightly worse than the left.  Notably, while the January 2004 examiner noted only left radicular symptoms, reflexes in the right leg were actually worse than the left.  However, the Board finds that a rating higher than 10 percent is not warranted for either lower extremity.  

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, an 80 percent rating is warranted.  For incomplete paralysis, a 60 percent rating is available where the condition is severe, with marked muscular atrophy; a 40 percent rating is available where impairment is moderately severe; a 20 percent rating is available where the condition is moderate, and a 10 percent rating represents mild impairment.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

A note applicable to the peripheral nerves indicates that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

In this case, the Veteran's lower extremity neurological impairment is largely, if not entirely sensory in nature, consisting of his complaint of pain, tingling and numbness that radiates into the lower extremities.  In terms of objective measurements, as set out above, muscle strength and tone have been essentially normal.  The objective findings appear limited to some diminished reflexes, particularly in the ankles.  

In addition, a finding of mild overall impairment is consistent with the findings of the January 2007 examiner, who noted that, while the effect of the lower extremity radiculopathy on chores, shopping, traveling, exercise, and sports was either severe or prevented.  The effect on recreation was only moderate.  And there was no effect on feeding, bathing, dressing, toileting, and grooming.  Overall, the effect is no more than mild.  As such, a rating higher than 10 percent is not warranted for either lower extremity.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  21 Vet. App. 505, 511 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  The fact that the ratings produced by the rating schedule are less than desired by the Veteran is owing entirely to the degree of symptomatology shown, and not to any failure to consider his specific symptomatology.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  


ORDER

A disability rating higher than 20 percent for intervertebral disc syndrome of the lumbar spine is denied.

A separate 10 percent disability rating, but not higher, for right lower extremity radiculopathy is granted.  

A disability rating higher than 10 percent for left lower extremity radiculopathy is denied.


REMAND

In an August 2005 rating decision, prepared one day prior to the August 2005 statement of the case pertaining to the claims decided above, the RO denied claims seeking service connection for, among other things, a bilateral hip disability, fibromyalgia affecting the cervical spine, shoulders, and legs, and coronary spasm, angina, and Prinzmetal's angina.  Attached to the VA Form 9, submitted regarding his rating claims for intervertebral disc syndrome and left lower extremity radiculopathy, the Veteran submitted a document received in September 2005, entitled "VA Appeal and Notice of Disagreement."  In that document, the Veteran stated, "Now as for the Statement of the Case I feel that my lumbar spine (Degenerative Disc Disease) has contributed to my neck pain (Cervical Spine), the pain in between my shoulder blades (Thoracic Spine), and the pain I feel in my hips knees and feet."  The Veteran continued, "My notice of disagreement for my Alpha 1 and Prinzmetal's Angina, right and left hips.  I feel these are related to my time in the army, and therefore are service connected.  The Veteran also asserted that he was unemployable due to his service-connected back disability.  

A statement of the case was eventually issued in April 2006 regarding the claim for coronary spasm, angina, and Prinzmetal's angina.  The Veteran did not file a VA Form 9 or equivalent substantive appeal, and the appeal period has since expired.  However, a statement of the case has not been sent to the Veteran to allow him to perfect his appeal regarding the denied claims seeking service connection for a bilateral hip disability, and fibromyalgia of the cervical spine, shoulders and legs.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the CAVC held that in these circumstances, where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) to direct that a statement of the case be issued.  

Moreover, the Veteran has asserted that his low back disability has rendered him unemployable.  In the August 2005 notice of disagreement, the Veteran stated that he can't work because of his back.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2010).  

The separate claim for TDIU is inextricably intertwined, and the proposed development will encompass that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation].

1.  Issue a statement of the case pertaining to the notice of disagreement with the August 2005 denial of claims seeking service connection for a bilateral hip disability, and fibromyalgia of the cervical spine, shoulders and legs, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  

2.  Adjudicate the appeal for TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


